February 14, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals

                   AGILITY PROJECT LOGISTICS, INC., Appellant

NO. 14-11-00793-CV                         V.

                    CONTRACTORS CARGO COMPANY, Appellee
                            ____________________

       Today the Court heard the parties’ joint motion to dismiss the appeal from the
judgment signed by the court below on July 15, 2011. Having considered the motion and
found it meritorious, we order the appeal dismissed with prejudice.
       We order the cause REMANDED to the trial court with instructions to VACATE
the default judgment signed July 15, 2011, dismiss all claims with prejudice, and order
costs taxed against the party incurring the same. We further order that each party shall
pay its costs incurred by reason of this appeal.
       We further order this decision certified below for observance.
       We further order the mandate be issued immediately.